EMBASSY BANCORP, INC.

2010 STOCK INCENTIVE PLAN

 

 

The purpose of the Embassy Bancorp, Inc. 2010 Stock Incentive Plan (the “Plan”)
is to provide (i) designated officers (including officers who are also
directors) and other designated employees of Embassy Bancorp, Inc., a
Pennsylvania corporation (the “Company”), and its subsidiaries, and (ii)
non-employee members of the board of directors of and advisors and consultants
to the Company and its subsidiaries, with additional incentive to further the
success of the Company.  The Company believes that the Plan will cause the
designated participants to contribute materially to the growth of the Company,
thereby benefiting the Company's shareholders and will align the economic
interests of the participants with those of the shareholders.

 

 

Article 1.Administration

 

1.1The Committee.  The Plan shall be administered and interpreted by a committee
(the "Committee"), which shall consist of (i) either the board of directors of
the Company (the “Board”) or (ii) two or more directors appointed by the Board,
all of whom (unless the Board determines otherwise) shall be "non-employee
directors" of the Board as defined under Rule 16b-3 under the Securities
Exchange Act of 1934 (the "Exchange Act") and "outside directors" as defined
under section 162 (m) of the Internal Revenue Code of 1986, as amended (the
"Code") and related Treasury regulations.  The Board, in its discretion, may
appoint separate committees to administer the Plan with respect to a designated
portion of participants (e.g., participants subject to Section 16 of the
Exchange Act or Section 162(m) of the Code).  If the Board does not appoint a
committee to administer all or any portion of the Plan, then the Board shall be
the Committee.

 

1.2Determinations with respect to Grants.  The Committee shall have the sole
authority to (i) determine the individuals to whom Grants (as defined in Section
2.1) shall be made under the Plan, (ii) determine the type, size and terms of
the Grants to be made to each such individual, (iii) determine the time when the
Grants will be made and the duration of any applicable exercise or restriction
period, including the criteria for vesting and the acceleration of vesting, (iv)
accelerate the vesting of any Grants and reduce or waive any restrictions on the
exercise or vesting of any Grants, and (v) deal with any other matters arising
under the Plan.  The Committee may, if it so desires, base any of the foregoing
determinations upon the recommendations of management of the Company.

 

1.3Action by the Committee.  A majority of the Committee shall constitute a
quorum thereof, and the actions of a majority of the Committee at a meeting at
which a quorum is present, or actions unanimously approved in writing by all
members of the Committee, shall be actions of the Committee.

 

1.4Delegation.  The Committee may appoint one of its members to be chairman and
any person, whether or not a member of the Committee, to be its secretary or
agent.  Furthermore, the Committee may delegate any ministerial duties in
connection with the Plan to one or more officers of the Company.

 

1.5Interpretation of Plan.  The Committee shall have full power and authority to
administer and interpret the Plan, to make factual determinations and to adopt
or amend such rules, regulations, agreements and instruments for implementing
the Plan and for the conduct of its business as it deems necessary or advisable,
to waive requirements relating to formalities or other matters that do not
modify the substance of rights of Grantees (as defined in Section 4.2) or
constitute a material amendment of the Plan, to correct any defect or supply any
omission of the Plan or any Grant Instrument (as defined in Section 2.2) and to
reconcile any inconsistencies in the Plan or any Grant Instrument.  The
Committee's interpretations of the Plan and all determinations made or actions
taken by the Committee pursuant to the powers vested in it hereunder shall be
conclusive and binding on all persons having any interests in the Plan or in any
awards granted hereunder.  All powers of the Committee shall be exercised in its
sole discretion, in the best interest of the Company and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.

 

1.6No Liability.  No member of the Committee shall be liable for any act or
omission (whether or not negligent) taken or omitted in good faith, or for the
good faith exercise of any authority or discretion granted in the Plan to the
Committee, or for any act or omission of any other member of the Committee.

 





--------------------------------------------------------------------------------

 

1.7Costs.  All costs incurred in connection with the administration and
operation of the Plan shall be paid by the Company.  Except for the express
obligations of the Company under the Plan and under Grants (as defined in
Section 2.1) in accordance with the provisions of the Plan, the Company shall
have no liability with respect to any Grant, or to any Grantee or any transferee
of shares of Company Stock from any Grantee, including, but not limited to, any
tax liability, capital losses, or other costs or losses incurred by any Grantee,
or any such transferee.

 

 

Article 2.Grants

 

2.1Type of Grants.  Incentives under the Plan shall consist of grants of
incentive stock options, nonqualified stock options, stock appreciation rights,
restricted stock, deferred stock and performance awards (hereinafter
collectively referred to as "Grants").

 

2.2Grant Instruments.  All Grants shall be subject to the terms and conditions
set forth herein and to those other terms and conditions consistent with the
Plan as the Committee deems appropriate.  Each Grant shall be evidenced by a
written instrument (the “Grant Instrument”) specifying the number of shares of
Company Stock to which it relates and containing such other terms and conditions
as the Committee shall approve that are not inconsistent with the Plan.  Grants
under a particular section of the Plan need not be uniform as among the
grantees.  The Committee shall have the authority to waive any condition of an
outstanding Grant or amend an outstanding Grant, provided that an amendment of
an existing Grant may not be made without the consent of the Grantee if such
amendment would have an adverse effect on the rights of the Grantee.

 

 

Article 3.Shares Subject to the Plan

 

3.1Number of Shares.  Subject to the adjustment specified below, the aggregate
number of shares of the common stock of the Company, par value $1.00 per share
(the "Company Stock"), that may be issued or transferred under the Plan is
500,000 shares. Notwithstanding anything in the Plan to the contrary, the
maximum aggregate number of shares of Company Stock that shall be subject to
Grants made under the Plan to any one individual during any calendar year shall
be 40% of the shares specified above.  The shares may be authorized but unissued
shares of Company Stock or reacquired shares of Company Stock, including shares
purchased by the Company on the open market for purposes of the Plan.  If and to
the extent Grants under the Plan terminate, expire, or are cancelled, forfeited,
exchanged or surrendered without Company Stock being delivered pursuant thereto,
or if any shares of Restricted Stock are forfeited, the shares subject to such
Grants, including forfeited shares, shall again be available for purposes of the
Plan.

 

3.2Anti-Dilution Adjustments.  If there is any change in the number or kind of
shares of Company Stock outstanding by reason of a stock dividend,
recapitalization, stock split, or combination or exchange of shares, or a
merger, reorganization or consolidation in which the Company is the surviving
corporation, or a reclassification or by reason of any other extraordinary or
unusual events affecting the outstanding Company Stock as a class without the
Company's receipt of consideration, or if the value of outstanding shares of
Company Stock is substantially reduced due to the Company's payment of an
extraordinary dividend or distribution, the kind of shares, the maximum number
of shares of Company Stock available for Grants, the maximum number of shares of
Company Stock that may be subject to Grants to any one individual under the Plan
in any calendar year, the number of shares covered by outstanding Grants, and
the price per share or the applicable fair market value of such Grants shall be
equitably adjusted by the Committee to reflect any increase or decrease in the
number or kind of issued shares of Company Stock to preclude the enlargement or
dilution of rights and benefits under such Grants; provided,  however, that any
fractional shares resulting from such adjustment shall be eliminated by rounding
any portion of a share equal to .500 or greater up, and any portion of a share
equal to or less than .500 down, in each case to the nearest whole number. For
purposes of this Section 3.2, "shares of Company Stock" and "shares" include
referenced shares with respect to SARs.  The adjustments determined by the
Committee shall be final, binding and conclusive. Notwithstanding the foregoing,
no adjustment shall be authorized or made pursuant to this Section to the extent
that such authority or adjustment would cause any incentive stock option to fail
to comply with Section 422 of the Code.

 

Article 4.Eligibility for Participation





 

 

--------------------------------------------------------------------------------

 

 

4.1Eligible Participants. 

 

4.1.1All employees of the Company and its present or future subsidiaries
("Employees"), including Employees who are officers or members of the Board,
shall be eligible to participate in the Plan.

 

4.1.2Members of the board of directors of the Company or members of the board of
directors of any subsidiary of the Company and consultants or advisors, who are
not employees of the Company or any of its subsidiaries ("Non-Employee
Directors” or “Consultants”, as applicable), also shall be eligible to
participate in the Plan and may receive grants in the discretion of the
Committee; provided,  however, that only Employees shall be eligible to receive
Incentive Stock Options (as defined in Section 5.1.1); and provided further that
Consultants shall be eligible to participate in the Plan only if they meet the
eligibility requirements for participation in an “employee benefit plan” under
SEC Rule 405.

 

4.1.3For purposes of the Plan the term “subsidiary” shall mean an entity
controlled by the Company directly, or indirectly through one or more
intermediaries.

 

4.2Selection of Grantees.  The Committee shall select the individuals to receive
Grants and determine the number of shares of Company Stock subject to a
particular Grant in such manner as the Committee determines.  Any individuals
who receive Grants under this Plan shall hereinafter be referred to as
"Grantees".

 

 

Article 5.Granting of Options

 

5.1Type of Option and Price.

 

5.1.1The Committee may grant options intended to qualify as "incentive stock
options" within the meaning of Section 422 of the Code ("Incentive Stock
Options") or options which are not intended to so qualify ("Nonqualified Stock
Options") or any combination of Incentive Stock Options and Nonqualified Stock
Options (hereinafter collectively the "Stock Options"), all in accordance with
the terms and conditions set forth herein.

 

5.1.2The purchase price of Company Stock subject to a Stock Option shall be
determined by the Committee and shall not be less than 100% of the Fair Market
Value (determined in accordance with Section 5.2.3) of a share of such Stock on
the date such Stock Option is granted.

 

5.1.3If the Company Stock is traded in a public market, then the Fair Market
Value per share shall be, if the principal trading market for the Company Stock
is a national securities exchange or The NASDAQ Stock Market, the last reported
sale price thereof on the relevant date or (if there were no trades on that
date) the latest preceding date upon which a sale was reported, or, if the
Company Stock is not principally traded on an exchange or market which reports
last sale price data, then the average of the mean between the last reported
"bid" and "ask" prices each day over the five trading days preceding the
relevant date, as reported on NASDAQ or, if not so reported, as reported by the
applicable customary reporting service or market (including the Over the Counter
Bulletin Board or the Pink Sheets).  If the Company Stock is not traded in a
public market or subject to reported transactions or quotations as set forth
above, the Fair Market Value per share shall be as determined by the Committee;
provided,  however, that no determination of Fair Market Value with respect to
an Incentive Stock Option shall be inconsistent with Section 422 of the Code or
the regulations thereunder.

 

5.2Option Term.  The Committee shall determine the term of each Stock Option;
provided,  however, that the term of a Stock Option shall not exceed ten years
from the date of grant.

 

5.3Exercisability of Options.  Stock Options shall become exercisable in
accordance with the terms and conditions determined by the Committee, in its
sole discretion.  The Committee, in its sole discretion, may accelerate, in
whole or in part, the exercisability of any or all outstanding Stock Options at
any time for any reason.  In addition, all outstanding Stock Options
automatically shall become fully and immediately exercisable upon a Change of
Control (as defined in Section 9.1).

 





 

 

--------------------------------------------------------------------------------

 

5.4Vesting of Options and Restrictions on Shares.  

 

5.4.1The vesting period for Stock Options shall commence on the date of grant
and shall end on the date or dates, determined by the Committee, that shall be
specified in the Grant Instrument.

 

5.4.2Notwithstanding any other provision of the Plan, except as otherwise
provided by the Committee in the Grant Instrument, all outstanding Stock Options
shall become immediately exercisable upon the earliest to occur of the
following, if at such time the Grantee is an Employee or a Non-Employee
Director:  (i) the Grantee's Retirement (as defined in Section 5.6.4), (ii) the
Grantee's death or Disability (as defined in Section 5.6.4), or (iii) the
occurrence of a Change of Control (as defined in Section 9.1).

 

5.5Manner of Exercise.  

 

5.5.1A Grantee may exercise a Stock Option which has become exercisable, in
whole or in part, by delivering a duly completed notice of exercise, in such
form as is acceptable to the Committee, to the Secretary or other officer of the
Company designated by the Committee, with accompanying payment of the option
price in accordance with Section 5.7 below.

 

5.5.2Unless otherwise provided by the Committee, such notice may instruct the
Company to deliver shares of Company Stock due upon the exercise of the Stock
Option to any registered broker or dealer previously approved or designated by
the Committee ("Designated Broker") in lieu of delivery to the Grantee.  The
Committee may suspend the ability of a Grantee to exercise a Stock Option
through a Designated Broker at any time that the Committee, in its sole
discretion, determines appropriate.

 

5.6Termination of Employment or Service.

 

5.6.1General.  Except as provided below, a Stock Option may only be exercised
while the Grantee is employed by the Company or a subsidiary of the Company or
is serving as a Non-Employee Director or a Consultant of the Company or a
subsidiary of the Company.

 

5.6.2Nonqualified Stock Options.  In the event of a Grantee’s termination of
employment or service for any reason other than death, Disability or Retirement
(as such terms are defined in Section 5.6.4) or following a Change of Control,
the Nonqualified Stock Options shall be exercisable only as to those shares that
were immediately purchasable on the date of termination and only for a period of
three (3) months following termination or for such other period as the Committee
shall establish in its sole discretion.  If the Grantee’s termination of
employment or service is due to death, Disability or Retirement or following a
Change of Control, all Nonqualified Stock Options held by the Grantee shall vest
and become immediately exercisable upon such event and shall be thereafter
exercisable by the Grantee or the Grantee’s legal representative or
beneficiaries, as applicable, for a period of two (2) years following the date
of such event, provided that in no circumstance shall the period extend beyond
the expiration of the Nonqualified Stock Option term set forth in the Grant
Instrument.

 

5.6.3Incentive Stock Options.  In the event of a Grantee’s termination of
employment for any reason other than death, Disability, Retirement, or following
a Change of Control, the Grantee’s Incentive Stock Options shall be exercisable
only as to those shares that were immediately purchasable by such Grantee at the
date of termination and only for a period of three (3) months following
termination.  In the event of a termination of a Grantee’s employment due to
death, Disability, Retirement or following a Change of Control, all Incentive
Stock Options held by such Grantee shall vest and become immediately exercisable
and shall thereafter be exercisable by the Grantee or the Grantee’s legal
representative or beneficiaries, as applicable, for a period of two (2) years
following the date of such cessation of employment, provided,  however, that any
such Option shall not be eligible for treatment as an Incentive Stock Option in
the event such Option is exercised more than three (3) months following the date
of Grantee’s Retirement or termination of employment following a Change of
Control; and provided further, that no Option shall be eligible for treatment as
an Incentive Stock Option in the event such Option is exercised more than one
(1) year following termination of employment due to Disability; and
provided further, in order to obtain Incentive Stock Option treatment for
Options exercised by heirs or devisees of a deceased Grantee, the Grantee’s
death must have occurred while employed or within three (3) months of
termination of employment. 



 

 

--------------------------------------------------------------------------------

 

Notwithstanding anything herein to the contrary, in no event shall the period
within which an Incentive Stock Option may be exercised extend beyond the
expiration of the Option term set forth in the Grant Instrument.

 

5.6.4Definitions.  For purposes of the Plan: (i) the term "Company" shall
include the Company's subsidiaries; (ii) the term "Disability" or "Disabled"
shall mean any physical or mental impairment which qualifies an individual for
disability benefits under the applicable long-term disability plan maintained by
the Company, or, if no such plan applies, which would qualify such individual
for disability benefits under the long-term disability plan maintained by the
Company, if such individual were covered by that plan, or, if no such plan
exists, as determined in good faith by the Committee; and (iii) “Retirement” or
“Retired” shall mean a termination of employment which constitutes a
“retirement”, whether normal or otherwise, under any applicable qualified
pension benefit plan maintained by the Company, or, if no such plan is
applicable, which would constitute “retirement”, as determined by the Committee,
in its sole discretion, or, in the case of a Non-Employee Director, the Grantee
ceases to be such after attaining the age of 65 or such other age as shall be
established by the Committee on a case by case basis and reflected in the
applicable Grant Instrument.  “Retirement” and “Disability” shall not be
applicable to Consultants.

 

5.7Payment of Option Price.  The Grantee shall pay the option price specified in
the Grant Instrument in cash, including through the broker assisted cashless
exercise procedure described in Section 5.5.2  With the approval of the
Committee, the Grantee also may pay the option price specified in the Grant
Instrument by delivering shares of Company Stock owned by the Grantee (including
Company Stock acquired in connection with the exercise of a Stock Option,
subject to such restrictions as the Committee deems appropriate) and having a
Fair Market Value on the date of exercise equal to the option price or through a
combination of cash and shares of Company Common Stock owned by the
Grantee.  Unless permitted by the Committee, no tendered shares of Company Stock
which were acquired by the Grantee pursuant to, or upon the previous exercise
of, a Grant under the Plan, or an award under any other award plan of the
Company or its subsidiaries, shall be accepted in payment unless the Grantee has
held such shares (without restriction imposed by the applicable plan or award)
for at least six months prior to delivery in payment.  Subject to Article 13,
the Grantee shall pay the option price and the amount of withholding tax due, if
any, at the time of exercise.  Shares of Company Stock shall not be issued or
transferred upon exercise of a Stock Option until the option price is fully paid
and any required withholding obligations are satisfied.

 

5.8Limits on Incentive Stock Options.  

 

5.8.1Each Incentive Stock Option shall provide that, to the extent that the
aggregate Fair Market Value of the Company Stock on the date of the grant with
respect to which Incentive Stock Options are exercisable for the first time by a
Grantee during any calendar year under the Plan or any other stock option plan
of the Company exceeds $100,000, then such option as to the excess shall be
treated as a Nonqualified Stock Option.

 

5.8.2An Incentive Stock Option shall not be granted to any participant who is
not an Employee of the Company or any "subsidiary" within the meaning of Section
424 (f) of the Code.

 

5.8.3An Incentive Stock Option shall not be granted to any Employee who, at the
time of grant, owns stock possessing more than 10 percent of the total combined
voting power of all classes of stock of the Company or any "parent" or
"subsidiary" of the Company within the meaning of Section 424 (e) and (f) of the
Code, unless the option price per share is not less than 110% of the Fair Market
Value of Company Stock on the date of grant and the option exercise period is
not more than five years from the date of grant.

 

5.8.4No Incentive Stock Option granted under this Plan is transferable expect by
will or the laws of descent and distribution and is exercisable during the
Grantee’s lifetime only by the Grantee.

 

5.9Notice of Disposition; Withholding; Escrow.  A Grantee of an Incentive Stock
Option shall immediately notify the Company in writing of any sale, transfer,
assignment or other disposition (or action constituting a disqualifying
disposition within the meaning of Section 421 of the Code) of any shares of
Company Stock acquired through exercise of an Incentive Stock Option, within two
(2) years after the grant of such Incentive Stock Option or within one (1) year
after the acquisition of such shares, setting forth the date and manner of
disposition, the number of shares disposed of and the price at which such shares
were disposed of.  The Company



 

 

--------------------------------------------------------------------------------

 

shall be entitled to withhold from any compensation or other payments then or
thereafter due to the Grantee such amounts as may be necessary to satisfy any
withholding requirements of Federal (including payroll taxes) or state law or
regulation and, further, to collect from the Grantee any additional amounts
which may be required for such purpose.  The Committee may, in its sole
discretion, require shares of Company Stock acquired by an Optionee upon
exercise of an Incentive Stock Option to be held in an escrow arrangement for
the purpose of enabling compliance with the provisions of this Section 5.9.

 

5.10No ISO Warranty.  The Company makes no warranty that Stock Options granted
under this Plan that are intended to qualify as Incentive Stock Options will, in
fact, so qualify or that any qualification will not be lost in the future,
including by acts or omissions of the Company or the Committee or by other
cause.  If a Stock Option granted hereunder for any reason fails for whatever
reason to comply with the provisions of Section 422 of the Code, and such
failure is not or cannot be cured, such Option shall be a Nonqualified Stock
Option.

 

 

Article 6.Stock Appreciation Rights

 

6.1General Requirements.  The Committee may grant stock appreciation rights
("SARs") to any Grantee (i) independently or (ii) in tandem with, any Stock
Option, for all or a portion of the applicable Stock Option.  Tandem SARs may be
granted, either at the time the Stock Option is granted or at any time
thereafter while the Stock Option remains outstanding; provided,  however, that
in the case of an Incentive Stock Option, such tandem rights may be granted only
at the time of the Grant of such Stock Option.  Unless the Committee determines
otherwise, the base price of each SAR shall be equal to the greater of (i) the
exercise price of the related Stock Option, if any, or (iii) the Fair Market
Value of a share of Company Stock as of the date of grant of such SAR.

 

6.2Exercise.

 

6.2.1No SAR shall be exercisable more than 10 years after the date of its grant.

 

6.2.2A SAR not granted in tandem with a Stock Option will become exercisable at
such time or times, and on such terms and conditions, as the Committee shall
specify.  Unless the Committee provides otherwise in the Grant Instrument, the
provisions of Article 5 applicable to Nonqualified Stock Options, including,
without limitation, those related to exercise upon termination of employment or
service, shall be applicable to non-tandem SARs; provided,  however, that all
such SARs shall become immediately exercisable upon the occurrence of a Change
of Control of the Company.

 

6.2.3A SAR granted in tandem with a Stock Option will be exercisable only at
such time or times, and to the extent, that the related Stock Option is
exercisable and will be exercisable only in accordance with the exercise
procedure for the related Stock Option.  Upon the exercise of a Stock Option,
the SARs relating to the Company Stock covered by the related Stock Option shall
terminate.  Upon the exercise of SARs, the related Stock Option shall terminate
to the extent of an equal number of shares of Company Stock.

 

6.3Value of SARs.  Upon a Grantee's exercise of some or all of the Grantee's
SARs, the Grantee shall receive in settlement of such SARs an amount equal to
the value of the stock appreciation for the number of SARs exercised, payable in
cash, Company Stock or a combination thereof. The stock appreciation for a SAR
is the difference between the base price of the SAR as described in Section 6.1
and the Fair Market Value of the underlying Company Stock on the date of
exercise of such SAR.

 

6.4Form of Payment.  Upon exercise of a SAR, payment shall be made in the form
of shares of Company Stock, valued at their Fair Market Value on the date of
exercise, in cash, or in a combination thereof, as the Committee, in its sole
discretion, shall determine.  Payment by the Company of SARs shall be subject to
withholding of applicable taxes in accordance with Article 13.

 

 

 

 

Article 7.Restricted and Deferred Stock Grants





 

 

--------------------------------------------------------------------------------

 

 

7.1Restricted Stock.  The Committee may issue or transfer shares of Company
Stock to an eligible participant under a Grant (a "Restricted Stock Grant"),
upon such terms as the Committee deems appropriate.  The following provisions
are applicable to Restricted Stock Grants:

 

7.1.1Shares of Company Stock issued pursuant to Restricted Stock Grants may be
issued for cash consideration or for no cash consideration, at the sole
discretion of the Committee.  The Committee shall establish conditions under
which restrictions, if any, on the transfer of shares of Company Stock shall
lapse over a period of time or according to such other criteria as the Committee
deems appropriate.  The period of time during which the Restricted Stock Grant
will remain subject to restrictions will be designated in the Grant Instrument
as the "Restriction Period."

 

7.1.2If the Grantee ceases to be employed by the Company or, in the case of a
Non-Employee Director, to serve or be engaged as such, during a period
designated in the Grant Instrument as the Restriction Period, or if other
specified conditions are not met, the Restricted Stock Grant shall terminate as
to all shares covered by the Grant as to which restrictions on transfer have not
lapsed and those shares of Company Stock must be immediately returned to the
Company.  The Committee may, however, in its sole discretion, provide for
complete or partial exceptions to this requirement as it deems appropriate,
including, without limitation, upon death, Disability or Retirement (as defined
in Section 5.6.4).

 

7.1.3During the Restriction Period, a Grantee may not sell, assign, transfer,
pledge or otherwise dispose of the shares of Company Stock to which such
Restriction Period applies except to a Successor Grantee under Article 8.  Each
certificate for a share issued or transferred under a Restricted Stock Grant
shall contain a legend giving appropriate notice of the restrictions in the
Grant.  The Grantee shall be entitled to have the Restricted Stock legend
pursuant to this Section 7.1 removed from the stock certificate or certificates
covering any of the shares subject to restrictions when all restrictions on such
shares have lapsed.

 

7.1.4During the Restriction Period, unless the Committee determines otherwise,
the Grantee shall have the right to vote shares subject to the Restricted Stock
Grant and to receive any dividends or other distributions paid on such shares,
subject to any restrictions deemed appropriate by the Committee.

 

7.1.5Except as provided by Article 14, all restrictions imposed under the
Restricted Stock Grant shall lapse upon the expiration of the applicable
Restriction Period and the satisfaction of any conditions imposed by the
Committee.  The Committee may determine, as to any or all Restricted Stock
Grants, that all the restrictions shall lapse without regard to any Restriction
Period.  All restrictions under all outstanding Restricted Stock Grants shall
automatically and immediately lapse upon a Change of Control.

 

7.2Deferred Stock.

 

7.2.1The Committee may grant a participant the right to receive shares of
Company Stock to be delivered in the future (a “Deferred Stock
Grant”).  Delivery of the Company Stock pursuant to a Deferred Stock Grant will
take place at such time or times, and on such terms and conditions, as the
Committee may determine.  The Committee may provide at the time of the Deferred
Stock Grant that the stock to be delivered will be restricted stock pursuant to
Section 7.1.  The Committee may at any time accelerate the time at which
delivery of all or any part of the Company Stock will take place; provided,
 however, that unless otherwise provided by the Committee at the time of grant,
the time of delivery of the deferred stock will automatically accelerate to the
date of a Change of Control.

 

7.2.2During any deferral period, the Grantee shall not have any rights as a
shareholder with respect to the deferred shares.

 

7.3Tax Withholdings.  Delivery of stock pursuant to this Article 7 shall be
subject to withholding of applicable taxes in accordance with Article 13.

 

 

Article 8.Transferability of Grants





 

 

--------------------------------------------------------------------------------

 

 

8.1Limitation.  During a Grantee’s lifetime, only the Grantee may exercise
rights under a Grant and Grants may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, except by will or
by the laws of descent and distribution or, with respect to Grants other than
Incentive Stock Options, if permitted in any specific case by the Committee, in
its sole discretion.

 

8.2Successor Grantee.  When a Grantee dies, the representative or other person
entitled to succeed to the rights of the Grantee may exercise such rights.  A
successor Grantee must furnish proof satisfactory to the Company of his or her
right to receive the Grant under the Grantee's will or under the applicable laws
of descent and distribution.

 

 

Article 9.Change of Control of the Company

 

9.1Definitions.  As used herein, a "Change of Control" shall be deemed to have
occurred if:

 

(i)a liquidation or dissolution of the Company (excluding transfers to
subsidiaries) or the sale of all or substantially all of the Company's assets
occurs;

 

(ii)as a result of a tender offer, stock purchase, other stock acquisition,
merger, consolidation, recapitalization, reverse split or sale or transfer of
assets, any person or group (as such terms are used in and under Section
13(d)(3) or 14(d)(2) of the Exchange Act) becomes the beneficial owner (as
defined in Rule 13-d under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the common stock of the
Company or the combined voting power of the Company's then outstanding
securities; provided,  however, that for purposes of this Section 10.1, a person
or group shall not include the Company or any subsidiary or any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
subsidiary;

 

(iii)if at least a majority of the Board at any time does not consist of
individuals who were elected, or nominated for election, by directors in office
at the time of such election or nomination; or

 

(iv)the Company merges or consolidates with any other corporation (other than a
wholly owned subsidiary) and is not the surviving corporation (or survives only
as a subsidiary of another corporation); or

 

                (v)the occurrence of such other event as the Committee, in its
sole discretion, shall designate at any time as a Change of Control.

 

9.2Business Combination Transaction.  Any agreement to which the Company or any
of its subsidiaries is a party which provides for any merger, consolidation,
share exchange, or similar transaction of the Company with or into another
corporation or other association whereby the Company is not to be the surviving
or parent corporation shall provide, without limitation, for the assumption of
any outstanding Grants by the surviving corporation or association or its parent
and all outstanding Grants shall be subject to such agreement.  In any case
where Grants are assumed by another corporation, appropriate equitable
adjustments as to the number and kind of shares or other securities and the
purchase or exercise price(s) shall be made.

 

 

Article 10.Amendment and Termination of the Plan

 

10.1Amendment.  The Board may amend, suspend or terminate the Plan at any time,
in its discretion, subject to any required shareholder approval or any
shareholder approval which the Board deems advisable for any



 

 

--------------------------------------------------------------------------------

 

reason, such as for the purpose of obtaining or retaining any statutory or
regulatory benefits under tax, securities or other laws or satisfying any stock
listing requirement.

 

10.2Termination of Plan.  The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date unless terminated earlier
by the Board or unless extended by the Board with the approval of the
shareholders.

 

10.3Termination and Amendment of Outstanding Grants.  A termination, suspension
or amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents or unless the
Committee acts under Section 17.2 hereof.  The termination of the Plan shall not
impair the power and authority of the Committee with respect to an outstanding
Grant.  Whether or not the Plan has terminated, an outstanding Grant may be
terminated or amended under Section 17.2 hereof or may be amended by agreement
of the Company and the Grantee consistent with the Plan.

 

10.4Plan Provisions Binding.  The Plan shall be the controlling document. No
other statements, representations, explanatory materials or examples, oral or
written, may amend the Plan in any manner.  The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.  In the event of
any conflict between the Plan and any Grant Instrument, the Plan shall control.

 

 

Article 11.Funding of the Plan

 

11.1Unfunded Plan.  This Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Grants under the Plan. In no
event shall interest be paid or accrued on any Grant, including unpaid
installments of Grants.

 

 

Article 12.Rights of Participants

 

12.1No Right to Grant.  Nothing in this Plan shall entitle any Grantee or other
person to any claim or right to receive a Grant under the Plan.

 

12.2No Right to Employment or Retention.  Neither the Plan nor any action taken
hereunder shall be construed as giving any individual any rights to be retained
by or in the employ of the Company or any subsidiary of the Company or any other
employment or retention rights.

 

12.3No Restriction on Company.  Nothing contained in the Plan shall be construed
to (i) limit the right of the Company to make Grants under this Plan in
connection with the acquisition, by purchase, lease, merger, consolidation or
otherwise, of the business or assets of any corporation, firm or association,
including Grants to employees thereof who become Employees of the Company or any
subsidiary of the Company, or for other proper corporate purpose, or (ii) limit
the right of the Company to grant stock options or make other awards outside of
the Plan.

 

 

Article 13.Withholding of Taxes

 

13.1Right to Withhold.  The Company shall have the right to deduct from all
Grants paid in cash, or from other wages paid to an employee of the Company, any
federal, state or local taxes required by law to be withheld with respect to
such cash awards and, in the case of Grants paid in Company Stock, the Grantee
or other person receiving such shares shall be required to pay to the Company
the amount of any such taxes which the Company is required to withhold with
respect to such Grants or the Company shall have the right to deduct from other
wages paid to the employee by the Company the amount of any withholding due with
respect to such Grants.  The Company also may withhold or collect amounts with
respect to a disqualifying disposition of shares of Company Stock acquired
pursuant to exercise of an Incentive Stock Option.

 





 

 

--------------------------------------------------------------------------------

 

13.2Withholding Rules and Procedures.  The Committee is authorized to adopt
rules, regulations or procedures related to tax withholding, including provision
for the satisfaction of a tax withholding obligation, by the retention of shares
of Stock to which the Grantee would otherwise be entitled pursuant to a Grant or
by the Grantee’s delivery of previously owned shares of Company Stock or other
property.

 

 

Article 14.Requirements for Issuance of Shares

 

14.1Compliance with Law.  The obligations of the Company to offer, sell, issue,
deliver or transfer Common Stock under the Plan shall be subject to all
applicable laws, regulations, rules and approvals, including, but not by way of
limitation, the effectiveness of any registration statement under applicable
securities laws if deemed necessary or appropriate by the Company.  The
Company’s obligation to offer, sell, issue, deliver or transfer its shares under
the Plan is further subject to the approval of any governmental authority
required in connection therewith and is further subject to the Company
receiving, should it determine to do so, the advice of its counsel that all
applicable laws and regulations have been complied with.  Certificates for
shares of Common Stock issued hereunder may be legended as the Committee shall
deem appropriate.

 

14.2Restrictions on Grants.  The Committee shall have the right to condition any
Grant made to any Grantee hereunder on such Grantee's undertaking in writing to
comply with such restrictions on his or her subsequent disposition of such
shares of Company Stock as the Committee shall deem necessary or advisable as a
result of any applicable law, regulation or official interpretation thereof and
certificates representing such shares may be legended to reflect any such
restrictions.

 

14.3Share Certificates.  Certificates representing shares of Company Stock
issued under the Plan will be subject to such stop-transfer orders and other
restrictions as may be applicable under such laws, regulations and other
obligations of the Company, including any requirement that a legend or legends
be placed thereon.

 

14.4No Fractional Shares.  No fractional shares of Company Stock shall be issued
or delivered pursuant to the Plan or any Grant.  The Committee shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

 

 

Article 15.Forfeiture

 

15.1Misconduct.  Notwithstanding anything to the contrary in the Plan, if the
Committee finds, after consideration of the facts presented on behalf of the
Company and the involved Grantee, that the Grantee has been engaged in fraud,
embezzlement, theft, commission of a felony, or dishonesty in the course of the
Grantee’s employment by or service with the Company or any subsidiary, or that
the Grantee has disclosed trade secrets of the Company or its affiliates, or
that the Grantee has intentionally failed to perform the individual’s stated
duties, and that such actions have damaged the Company or any subsidiary in any
significant manner, in the discretion of the Committee, then the Grantee shall
forfeit all rights under and to all unexercised Grants, and under and to all
Grants to the Grantee with respect to which the Company has not yet delivered
payment or certificates for shares of Stock (as the case may be), all of which
Grants and rights shall be automatically canceled.

 

15.2Finality of Committee Decision.  The decision of the Committee as to the
cause of the Grantee’s discharge from employment with the Company and any
subsidiary shall be final for purposes of the Plan, but shall not affect the
finality of the Grantee’s discharge by the Company of subsidiary for any other
purposes.  The preceding provisions of this Section 15 shall not apply to any
Incentive Stock Option to the extent such application would result in
disqualification of the stock option as an incentive stock option under Sections
421 and 422 of the Code.

 





 

 

--------------------------------------------------------------------------------

 

Article 16.  Right of First Refusal

     16.1  If at any time a Grantee desires to sell, encumber, or otherwise
dispose of shares of Company Stock acquired by him or her pursuant to this Plan,
he or she shall first offer the same to the Company by delivering to the
President of the Company written notice disclosing: (a) the name(s) of the
proposed transferee of the Company Stock; (b) the certificate number and number
of shares of Company Stock proposed to be transferred or encumbered; (c) the
proposed price; and (d) all other terms of the proposed transfer. Within
fourteen (14) calendar days after receipt of such notice the Company shall have
the option to purchase all or part of such Company Stock. If the Company decides
to exercise this option, the purchase price of the Company Stock shall be the
proposed price or the fair market value of the Company Stock (as determined in
accordance with section 5.2.3 of the Plan) on the date such written notice is
received by the Company, whichever is less.

 

16.2In the event the Company does not exercise the option to purchase the
Company Stock, as provided above, the Grantee shall have the right to sell,
encumber, or otherwise dispose of his shares of Company Stock on the terms of
the transfer set forth in the written notice to the Company, provided such
transfer is effected within fifteen (15) calendar days after the expiration of
the option period. If the transfer is not effected within such period, the
Company must again be given an option to purchase in accordance with the
provisions set forth in Section 16.1 above, at which point all time periods set
forth in this Article 16 shall recommence.

 

16.3The provisions of this Article 16 shall apply only to Company Stock acquired
through the Plan by current or former executive officers and directors of the
Company.  Each certificate issued to a current or former executive officer
evidencing shares of Company Stock acquired through the Plan and each
certificate issued in exchange for or upon the transfer of any such shares shall
be stamped or otherwise imprinted with a legend in substantially the following
form: 

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THE
2010 EMBASSY BANCORP, INC. STOCK INCENTIVE PLAN AND ARE SUBJECT TO A RIGHT OF
FIRST REFUSAL CONTAINED THEREIN.  A COPY OF SUCH STOCK INCENTIVE PLAN WILL BE
FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF WITHIN FIVE DAYS OF
WRITTEN REQUEST.”

 

The legend set forth above shall be removed from the certificates evidencing any
shares upon waiver by the Company of its right of first refusal in accordance
with Section 16.2.

 

 

Article 17.Miscellaneous

 

17.1Substitute Grants.  The Committee may make a Grant to an employee of another
corporation who becomes an Employee by reason of a corporate merger,
consolidation, acquisition of stock or property, reorganization or liquidation
involving the Company or any of its subsidiaries in substitution for a stock
option or restricted stock grant made by such corporation ("Substituted Stock
Incentives").  The terms and conditions of the substitute grant may vary from
the terms and conditions required by the Plan and from those of the Substituted
Stock Incentives.  The Committee shall prescribe the provisions of the
substitute grants.

 

17.2Section 16 Limitations.  With respect to persons subject to Section 16 of
the Exchange Act, it is the intent of the Company that the Plan and all
transactions under the Plan comply with all applicable provisions of Rule 16b-3
or its successors under the Exchange Act.  The Committee, as it deems advisable,
may revoke any Grant if it is contrary to law or modify a Grant to bring it into
compliance with any valid and mandatory government regulation.

 

17.3Ownership of Stock.  A Grantee or successor Grantee shall have no rights as
a shareholder with respect to any shares of Company Stock covered by a Grant
until the shares are issued or transferred to the Grantee or successor Grantee
on the stock transfer records of the Company.

 





 

 

--------------------------------------------------------------------------------

 

17.4Headings.  Section headings are for reference only.  In the event of a
conflict between a title and the content of a Section, the content of the
Section shall control.

 

17.5Governing Law.  The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall exclusively be governed
by and determined in accordance with the law of the Commonwealth of
Pennsylvania.

 

 

Article 18.Effective Date of the Plan

 

18.1The Plan shall be effective as of the date of the approval of the Plan by
the Company's shareholders.

 

 

 



 

 

--------------------------------------------------------------------------------